Name: Commission Regulation (EC) NoÃ 93/2008 of 31 January 2008 on the withdrawal of a temporary suspension of the duty free regime for the year 2008 for the importation into the Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  Europe;  trade
 Date Published: nan

 1.2.2008 EN Official Journal of the European Union L 28/12 COMMISSION REGULATION (EC) No 93/2008 of 31 January 2008 on the withdrawal of a temporary suspension of the duty free regime for the year 2008 for the importation into the Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision of the EEA Joint Committee No 138/2004 (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non alcoholic beverages containing sugar, classified under CN code ex 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral free trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Decision 2004/859/EC. According to point IV of the Agreed Minutes of the Agreement, duty free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are  in principle  to be permitted only within the limits of a duty free quota, while a duty is to be paid for imports outside the quota allocation. (4) According to statistics provided to the Commission, the annual quota for 2007 for the products in question opened by Commission Regulation (EC) No 1798/2006 (7) has not been exhausted on 31 October 2007. Pursuant to Point IV of the Agreed Minutes of the Agreement the products in question should be granted unlimited duty free access to the Community from 1 January 2008 to 31 December 2008. (5) It is therefore necessary to withdraw the temporary suspension of the duty free regime applied under Protocol No 2. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 1. For 1 January to 31 December 2008, the temporary suspension of the duty free regime applied under Protocol No 2 to the bilateral free trade agreement to goods classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex 2202 90 10 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)) shall be withdrawn. 2. The rules of origin mutually applicable to the goods referred to in paragraph 1 shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 1. (4) OJ L 22, 24.1.2002, p. 37. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 341, 7.12.2006, p. 24.